—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered June 3, 1986, convicting him of burglary in the first degree, burglary in the second degree (two counts) and sexual abuse in the first degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having pleaded guilty with the understanding that he *642would receive the sentence which was thereafter imposed, the defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816; People v Kubik, 186 AD2d 271).
We have reviewed the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.